Title: To Benjamin Franklin from ——— Duverger and Other People with Goods to Offer, with Franklin’s Notes for Replies, 3 March 1779
From: Duverger, ——,Franklin, Benjamin
To: Franklin, Benjamin


Goodwill toward America and its representative kept flowing—sometimes at a price—from various sources. Some correspondents wanted to help the war effort, others to make known whatever interesting discoveries they had made.
On March 3 came the offer, printed below, of the Liège arms manufacturer Duverger. Writing from Pennautier, near Carcassonne, on March 20, the firm of Tarbouriech & Cie. proposes high quality cloth for officers’ uniforms and for those civilians who can afford it. The desired goods will be delivered in a French port but not shipped overseas. Franklin’s note for a reply reads, “Thanks for his obliging Offers of Services to the U. States. It is now some time since their Ministers have made any Purchases of Goods for America; the Commerce being now open’d by Treaty between France & America, those Affairs are left to private Merchants.— I will communicate his Letter to one of them Mr Jonathan Williams, at Nantes, who possibly may have Orders from time to time for the Articles proposed.” The chevalier de Forstner offers on March 28 a system of his own device for the safe loading of cannons, particularly at sea. His asking price: one thousand louis, plus travel expenses.
The following day Jacques Faynard, writing from Paris but a resident of London, extols the virtues of the powder he has invented to stop both internal and external bleeding. Its efficacy is to be tested on April 3 by four commissioners of the Royal Academy of Surgery. Would Franklin honor that distinguished assembly with his presence? We do not know whether he obliged, but a report on the experiments carried out that day by Chenel, maître en chirurgie, is to be found among his papers. Dated May 21, it specifies that six dogs, submitted to various kinds of cuts, and treated with the powder, recovered well. Faynard also furnished Franklin with a printed list of the lords, diplomats, physicians, and other distinguished people who purchased his powder in England. King George, who graciously accepted the first box, after granting Faynard his patent in 1773, heads the list.
Another inventor, named Marche, describes, on April 27, the ingenious and very affordable machines he has designed in order to facilitate the various facets of agriculture and save labor, which must be in short supply in such a vast country as America. He has also planned convenient granaries and found a new, cheap way to produce saltpeter. All he asks in return is to be allowed to demonstrate his inventions and to eat at the servants’ table. He has been robbed of all he possesses and is waiting at the door for an answer.
On May 30, the chevalier de Cointeval (Cointeral?), a captain of dragoons, offers for sale six hundred fifty barrels of Irish salt beef captured by a French privateer in which he has an interest, the price not to exceed thirty-five l.t. per hundred, should the Americans be interested. He lives at the Place Louis XV.
  
Monsieur,
à Liége le 3. Mars 1779
Je suis françois, sujet fidele, et entiérement dévoué aux Etats unis de l’amérique et fort disposé à en donner des preuves dans toutes les occasions. On fait ici des fusils qui sont destinés pour la grande Bretagne sur lesquels sont les armes du Roi d’angleterre et le nom du s. Tower avec cette inscription (Georges Roy) Si vous desirez je vous en ferai passer un semblable. Le fusil avec sa Bayonnette pèse 13 Livres environ et est payé pris à Liége vingt deux livres dix sols argent de france. Si les Etats unis en avoient besoin et que vous voulussiez me charger de cette commission, je les ferai faire avec tout le soin et l’economie possible et je pourrai les fournir à 16 l.t. 10 s. argent de france sortant de Liége. Vous ne feriez payer ces armes que lorsqu’on vous les livreroit dans telle ville de france que vous jugeriez à propos ou bien en hollande. Ces fusils seront à l’épreuve et ceux que vous ne trouverez pas de bonne qualité resteront à ma charge ainsi qu’à celle de mes associés. Au reste comme je vous ferai passer un modele aussitôt vos ordres, vous serez à portée non seulement d’en juger, mais encore de le faire faire soit plus court soit plus leger de Canon. Trop heureux, Monsieur, si je puis mériter en cette occasion votre confiance et donner des preuves de mon zele tant à ma patrie qu’aux Etats unis de l’amérique. Il est inutile de vous observer que ma discretion en tout genre est à toute épreuve.
Je suis avec un très profond respect Monsieur, Votre très humble et très obéissant serviteur
DuvergerNégociant près la placeSt. Paulmaison de M de france.
 
Endorsed: That I am oblig’d to the Gentleman for his Offers to supply us with Arms, but have not at present any Orders of that kind to execute
Notation: Duverger. Liege March. 3. 1779
